OPINION
DALLY, Judge.
This is an appeal from a conviction for the offense of theft of property of the value of more than $200 but less than $10,000. The punishment is imprisonment for four years, probated.
The appellant asserts that the trial court erroneously refused to submit to the jury a charge on the law of circumstantial evidence. We agree and reverse.
The appellant made a timely objection to the court’s charge because it did not include a charge on circumstantial evidence. He also timely submitted to the court a specially requested charge on the law of circumstantial evidence which the court refused to submit to the jury.
When the proof of theft is supported only by the unexplained possession of property recently stolen, a defendant is entitled to a charge on the law of circumstantial evidence, if it is timely requested or if there is *785a timely objection that the court’s charge does not include instructions on the law of circumstantial evidence. E. g., Hielscher v. State, 511 S.W .2d 305 (Tex.Cr.App.1974); Barber v. State, 127 Tex.Cr.R. 582, 78 S.W.2d 183 (1935); Brown v. State, 126 Tex.Cr.R. 449, 72 S.W.2d 269 (1934); Russell v. State, 108 Tex.Cr.R. 308, 300 S.W. 74 (1927); Taylor v. State, 27 Tex.App. 463, 11 S.W. 462 (1889); Lehman v. State, 18 Tex. App. 174 (1885). In this case there is proof that the appellant and two other persons were in possession of property recently stolen which they sold. These are circumstances from which the theft of property may be inferred, but there is no direct evidence of the taking of the property.
The judgment is reversed and the cause is remanded.
Before the court en banc.